Title: To John Adams from Oliver Wolcott, Jr., September 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



PrivateDear Sir,Grays Gardens Sept. 1797

I have the honour to acknowledge your Letter of the 4th. instant—The dispersed situation of the Offices prevented me from knowing when I wrote last, that Mr. Storer had been appointed Inspector; though his qualifications are not known to me personally, yet as they known to the President, I cannot entertain a doubt that the Office is properly filled. Mr. Hopkinson will be perfectly satisfied as to the issue of his application.
The Office of Collector for Norfolk is now vacant by the decease of Mr. Lindsay untill an appointment can be made the duties will be executed by the Deputy Collector, as has been the case for some time.—This situation I consider as on of the first rate importance—Norfolk is at present the first commercial place between Baltimore and Charleston—and is increasing in consequence—The example and impressions made there, will be very influential on all the Districts connected with Chesapeake Bay & the great Rivers of Virginia—The opportunities for illicit trade afforded by the situation of that Country will always be great;—eminent industry integrity and abilities are wanting, to give a right impulse—& without them great evils may be justly apprehended.
I have written to the Attorney Genl. & requested him to make particular enquiries respecting the characters and pretensions of the different candidates, and unless the Presidents mind is well satisfied already, I take the liberty to suggest the expediency of postponing a decision, untill his reply is recd.—On this subject I can only add at present, a Letter from Colo. Carrington in favour of Mr. Miles King, who doubtless deserves the recommendation he has obtained; I hope & presume however that superior talents & skill can be commanded for this important office.
I also transmit applications for the Office of Treasurer of the Mint; from James Sykes of Dover & David Jackson & Jonathan Williams of Phila. Doct. Sykes has been on former occasions mentioned as a very respectable & worthy man; Doct. Jackson is a particular acquaintance & friend of mine, since I have lived in Phila. few men possess in a higher degree the virtues of benevolence, hospitality & public spirit, he is a man whom I must esteem, although his prejudices in favour of our Democrats are excessive, & his opposition (at least in sentiment) to the leading measures of the Government in my opinion extravagant—In short, he is a very good man, who has by means for which I cannot account, adopted very erroneous politicks.—With Mr. Williams I have understood that the President is personally acquainted.—I do not imagine that an immediate appointment is necessary.
The alarm, if not danger, in the City is so great, that I believe it will be expedient to open the Custom House at Marcus Hook or Chester, eventual measures for that purpose have been adopted.—
Since I have been here, I have begun to entertain doubts, respecting the existence of an unusual contagious fever—Most if not all the phenomena which have yet appeared, can be satisfactorily accounted for, from other causes.—The sudden deaths which happened to a few in Penn Street, spread a general alarm, the project of forcing the sick from their Houses, excited terror,—the poor when sick have at once been deserted by their friends, & have concealed their situation—The mode of medical treatment which has been most prevalent, would certainly have destroyed a great portion of the debilitated & intemperate people to whom it has been applied, had they been in a usual state of health—It is not for me to say however, that what would kill those in health, will not cure those who are sick. The Comtee. who attended the Hospital & Doct. Stevens, a very sensible & well educated physician however have lately said that not one of those in the Hospital were sick of the yellow fever, or any disorder resembling that of 1793.—Than these persons, none can be more competent judges of the facts, they assert.
The depopulation of the City however continues, business has ceased, & robberies which are a consequence, have commenced; I do not imagine that tranquillity will be restored untill the latter part of October.
I forgot to mention that the Captain of Marines & Sailing Master of the Frigate are sick; it is said they will die, the work however is prosecuted, & will not I believe be discontinued—at any rate the Vessell is safe under the charge of Captain Barry.
The public business will I believe suffer no otherwise, than by being thrown somewhat in arrear.—By extraordinary exertions, the chasm will soon be repaired;—the fact is at least so, in respect to the Treasury.
Burke is continually enquiring what has become of the Government? The Goal though nearly full of rogues & swindlers might however receive him, if an occasion should present to render his “Removal” necessary;—there is therefore enough of Government, remaining for his wants.
With respects to Mrs. Adams, I have the honour to be with perfect deference sir, / your obedt. servt.
Olivr. WolcottP. S. Before I went to Connecticut, I took measures for having the Dies & Presses prepared for executing the act laying duties on stamped papers—It was my opinion at first that it would be difficult to be prepared by the first of January in every part of the United States—The delays occasioned by the sickness, will render it absolutely impracticable. When Congress meet I presume the causes of delay must be stated to them.